                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTONIO BATTIES,

             Petitioner,                       Case No. 4:18-cv-10457
                                               Honorable Linda V. Parker
v.

KEVIN LINDSEY,

          Respondent.
___________________________________/

                                    JUDGMENT

      In this habeas case filed under 28 U.S.C. § 2254, Petitioner challenges his

Wayne County Circuit Court conviction, following a guilty plea, to manslaughter

in violation of Michigan Compiled Laws § 750.321. In an Opinion and Order

entered on this date, the Court concluded that Petitioner is not entitled to habeas

relief and declined to issue him a certificate of appealability.

      Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s

application for the writ of habeas corpus under 28 U.S.C. § 2254 is DISMISSED
WITH PREJUDICE.

     IT IS SO ORDERED.

                         s/ Linda V. Parker
                         LINDA V. PARKER
                         U.S. DISTRICT JUDGE

Dated: June 26, 2019
